EXHIBIT 10(F)(1)






AMENDMENT TO THE
PROTECTIVE LIFE CORPORATION
DEFERRED COMPENSATION PLAN
FOR DIRECTORS WHO ARE NOT EMPLOYEES OF TEH COMPANY
NOVEMBER 4, 2002

        Protective Life Corporation (the "Company") hereby amends the Protective
Life Corporation Deferred Compensation Plan for Directors Who Are Not Employees
of the Company (the "Plan").

        1. Sections 4(c)(1) and 4(c)(2) of the Plan are amended to read in their
entirety as follows:

        (c)(1) If a stock allotment is elected in whole or in part, the Account
shall be credited with a stock equivalent that shall be equal to the number of
full and fractional shares of the Company's Common Stock, par value $0.50 per
share (the "Common Stock"), that could be purchased with the dollar amount of
the allotment using the average of the Closing Price (as defined below) of the
Common Stock for the twenty (20) trading days ending on the day preceding the
date the Account is so credited. The "Closing Price" of the Common Stock on any
trading day means the daily closing price for a share of the Common Stock on the
Composite Tape for the New York Stock Exchange or, if the Common Stock is not
listed on such Exchange, on the principal United States securities exchange
registered under the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), on which the Common Stock is listed or, if the Common Stock is not listed
on any such exchange, the average of the daily closing bid quotations with
respect to a share of the Common Stock on the National Association of Securities
Dealers, Inc., Automated Quotations System or any system then in use or, if no
such quotations are available, the fair market value of a share of the Common
Stock as determined by a majority of the Board; provided, however, that if a
Change in Control (as defined below) shall have occurred, then such
determination shall be made by a majority of the Continuing Directors (as
defined in Protective Life Corporation's Rights Agreement, as in effect from
time to time).

(2) The Account also shall be credited as of the payment date for each dividend
on the Common Stock with additional stock equivalents computed by (A)
multiplying the dividend paid, either in cash or property (other than Common
Stock), upon a share of Common Stock to a shareholder of record by the number of
stock equivalents in the Account, and (B) dividing the product thereof by the
Closing Price on the trading day preceding the dividend payment date. In the
case of dividends payable in property, the amount paid shall be based on the
fair market value of the property at the time of distribution of the dividend,
as determined by a majority of the Board; provided, however, that if a Change in
Control shall have occurred, then such determination shall be made by a majority
of the Continuing Directors.

        2. A new Section 7(h) is added to the Plan after Section 7(g), such new
Section 7(h) to read in its entirety as follows:

(h) Compliance with Legal and Exchange Requirements. The Plan, and the
obligations of the Company under the Plan, shall be subject to all applicable
federal and state laws, rules and regulations, and to such approvals by any
regulatory or governmental agency as may be required. The Company, in its
discretion, may (1) postpone the issuance or delivery of Common Stock or any
other action permitted under the Plan to permit the Company, with reasonable
diligence, to complete such stock exchange listing or registration or
qualification of such Common Stock or other required action under any federal or
state law, rule or regulation, (2) require any Director to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Common Stock in compliance with
applicable laws, rules and regulations, and (3) pay the Director, in lieu of
shares of Common Stock, cash in an amount equal to the product of (A) the
Closing Price of the Common Stock as of the most recent practicable date before
the date of payment, multiplied by (B) the number of stock equivalents in the
Account. The Company shall not be obligated to sell or issue Common Stock in
violation of any such laws, rules or regulations, and neither the Company nor
its directors, officers or employees shall have any obligation or liability to a
Director with respect to the Director's Account (or Common Stock issuable
thereunder) because of any actions taken pursuant to the provisions of this
Section 7(h).

        IN WITNESS WHEREOF, the Company has executed this document as of
November 4, 2002.

PROTECTIVE LIFE CORPORATION By: /s/ John D. Johns John D. Johns Chairman of the
Board and President